DETAILED ACTION

In view of the Appeal Brief filed on September 2, 2021, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                                     
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (DE 103 03 102 A1), hereinafter “Bauer”.
Regarding claim 11, Bauer discloses a standby generator comprising: an internal combustion engine (Fig. 1 (1)); an alternator (Fig. 1 (11)) driven by the internal combustion engine (1) to produce electrical power for distribution from the standby generator (Abstract; paragraph 19), and an adaptor component (Fig. 2 (19)) comprising a first end (Figs. 1 & 2 (left part of element 19)) coupled to the engine (1) and a second end (Figs. 1 & 2 (right part of element 19)) spaced apart from the first end (Figs. 1 & 2 (left part of element 19)) and coupled to the alternator (11), the adaptor component (19) positioned such that the internal combustion engine (1) is on a first side thereof and the alternator (11) is on a second side thereof; and an oil cooler (Fig. 2 (in the vicinity of element 19)) fluidly connected to the internal combustion engine (1) to receive heated oil therefrom and return cooled oil back thereto, the oil cooler integrated with or affixed to the adapter component (19).
Regarding claim 12, Bauer discloses the standby generator of claim 11, wherein the oil cooler (Fig. 2 (in the vicinity of element 19)) is integrated with or affixed to the adapter component (19) at the second end thereof, so as to be positioned the alternator (11).

Allowable Subject Matter
Claims 1-10 and 18-20 are allowed.
s 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ remarks filed on September 2, 2021 have been fully considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747